788 N.W.2d 667 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael James CARPENTER, Defendant-Appellant.
Docket No. 140989. COA No. 292712.
Supreme Court of Michigan.
October 1, 2010.

Order
On order of the Court, the application for leave to appeal the March 16, 2010 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Mecosta Circuit Court to allow the defendant to withdraw his no contest plea because not only was there no evidence presented that the defendant was an originator of child sexually abusive material, but the prosecutor admitted that the defendant was not an originator of child sexually abusive material. Accordingly, the defendant's conviction under MCL 750.145c(2) cannot be sustained. See People v. Hill, 486 Mich. 658, 786 N.W.2d 601 (2010).
CORRIGAN, J. (concurring).
I concur in the order permitting defendant to withdraw his plea because this course of action is consistent with the majority opinion in People v. Hill, 486 Mich. 658, 786 N.W.2d 601 (2010). I write separately only to reiterate my disagreement with that majority opinionwhich I conclude incorrectly interpreted MCL 750.145c(2)as expressed by Justice YOUNG'S dissenting opinion in Hill, which I joined.
YOUNG, J. (concurring).
Although I recognize that this Court's decision in People v. Hill, 486 Mich. 658, 786 N.W.2d 601 (2010), controls the interpretation of MCL 750.145(c), I continue to adhere to the position stated in my dissenting opinion in that case that, like defendant here, a person who makes copies of child pornography thereby "produces" or "makes" child sexually abusive material sufficient to sustain a conviction under MCL 750.145(c)(2).